Case 5:19-cv-00390-JGB-KK Document 46-2 Filed 05/24/19 Page 1 of 2 Page ID #:388




 1   Neil S. Lerner (SBN 134031)
     Mina M. Morkos (SBN 297160)
 2   COX WOOTTON LERNER
     GRIFFIN & HANSEN LLP
 3   12011 San Vicente Blvd# 600
     Los Angeles CA 90049
 4   Telep]l.one Number: (310) 440-0020
     Fax Number: (310) 440-0015
 5   E-mail: nsl cwlfirm.com
 6
     AttoTIJ.eys for Plaintiffs-in-Limitation;
 7   JEREME CRIST, ERICA CRIST ana JOANNA JACKSON,
 8                           UNITED STATES DISTRICT COURT
 9         CENTRAL DISTRICT OF CALIFORNIA (EASTERN DIVISION)
10
     In the matter of the Complaint of                      Case No.: 5:19-cv-00390- JGB (KKx)
11
12   JEREME CRIST, ERICA CRIST, and                         DECLARATION OF MINA M~
     JOANNA JACKSON, as the owners of a                     MORKOS IN SUPPORT OF
13
     certain 2004 26' Sleekcraft Enforcer,                  PLAINTIFFS-IN-LIMITATION
14   bearing . Hull Identification Number                   NOTICE OF MOTION AND
15
     NAS2606E404, and her engines, tackle,                  MOTION TO STRIKE
     appurtenances, etc.                                    CLAIMANT JORDAN
16                                                          HEITZIG'S JURY DEMAND
17   For exoneration from, or limitation of,
     liability.                                             Date:          July 1, 2019
18
                                                            Time:           9:00 a.m.
19                                                          Place:         Courtroom 1
                                                                           3470 Twelfth Street
20
                                                                           Riverside, CA 92501
21
     I, Mina M. Morkos, declare:
22
           1. ·    I am an attorney admitted to practice before all federal and state courts
23
     in the State of California. I am an attorney at the law firm of Cox, Wootton,
24
     Lerner, Griffin & Hansen, LLP, attorneys of record for the               Plaintiffs~in-Limitation
25
     JEREME CRIST, ERICA CRIST, and JOANNA JACKSON ("PLAINTIFFS-IN-
26
     LIMITATION"). ·I have personal knowledge of the facts stated herein except as to
27
     those matters stated to be based on information and belief; and as to those matters,
28
                                                        1
      DECLARATION OF MINA M. MORK.OS IN SUPPORT OF MOTION TO STRIKE CLAIMANT JORDAN HEITZIG'S JURY DEMAND
Case 5:19-cv-00390-JGB-KK Document 46-2 Filed 05/24/19 Page 2 of 2 Page ID #:389




 1   I believe them to be true.            If called as a witness could and would testify
 2   competently to the matters stated herein.
 3         2.      On May 9, 2019, I made a call to counsel for Claimant, JORDAN
 4   HEITZIG, and we discussed the issues with his pleadings and a potential solution
 5   in the form of a signed stipulation, and counsel for Claimant agreed to the
 6   resolution proposed.
 7         3.      A stipulation with the information discussed was sent to Counsel for
 8   Claimant via email on May 20, 2019.
 9         4.      The parties were unsuccessful in their efforts to reach the stipulation.
10         5.      This Motion is made following the conference of counsel pursuant to
11   L.R. 7-3 which took place on May.9, 2019, and subsequent voicemails and written
12   communications on May 13, 2019 and May 20, 2019.
13         I declare under penalty of perjury that the foregoing is true and correct.
14   Executed this 22nd day of May 2019, at Los Angeles, California.
15

16
                                                                    Isl Mina M. Markos
17                                                                    Mina M. Morkos
18

19
20
21
22
23

24
25

26

27

28
                                                        2
      DECLARATION OF MINA M. MORK.OS IN SUPPORT OF MOTION TO STRIKE CLAIMANT JORDAN HEITZIG'S JURY DEMAND
